
	
		II
		112th CONGRESS
		2d Session
		S. 2283
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to include procedures for requests from Indian tribes
		  for a major disaster or emergency declaration, and for other
		  purposes.
	
	
		1.Tribal requests for a major
			 disaster or emergency declaration under the Stafford Act
			(a)Major disaster
			 requestsSection 401 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170) is amended—
				(1)by striking
			 All requests for a declaration and inserting (a)
			 In general.—All
			 requests for a declaration; and
				(2)by adding at the
			 end the following:
					
						(b)Indian tribal
				government requests
							(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that a major
				disaster exists consistent with the requirements of subsection (a).
							(2)ReferencesIn
				implementing assistance authorized by the President under this title in
				response to the request of the Chief Executive of an affected Indian tribal
				government for a major disaster declaration, references to State and Governor
				in this title and in section 319 of this Act shall mean Indian tribal
				government and the Chief Executive of an affected Indian tribal government,
				respectively.
							(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same incident.
							(c)Cost share
				adjustments for indian tribal governmentsNotwithstanding any
				other provision of this title, any non-Federal contributions required under
				this title to be paid by an Indian tribal government may be adjusted or waived
				in accordance with criteria established by the
				President.
						.
				(b)Emergency
			 requestsSection 501 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end
			 the following:
				
					(c)Indian tribal
				government requests
						(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that an
				emergency exists consistent with the requirements of subsection (a).
						(2)ReferencesIn
				implementing assistance authorized by the President under this title in
				response to the request of the Chief Executive of an affected Indian tribal
				government for an emergency declaration, references to State and Governor in
				this title and in section 319 of this Act shall mean Indian tribal government
				and the Chief Executive of an affected Indian tribal government,
				respectively.
						(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same incident.
						(d)Cost share
				adjustments for indian tribal governmentsNotwithstanding any
				other provision of this title, any non-Federal contributions required under
				this title to be paid by an Indian tribal government may be adjusted or waived
				in accordance with criteria established by the
				President.
					.
			(c)DefinitionsSection
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122) is amended—
				(1)in paragraph
			 (7)(B) by striking ; and and inserting , that is not an
			 Indian tribal government as defined in paragraph (6); and;
				(2)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
				(3)by inserting
			 after paragraph (5) the following:
					
						(6)Indian tribal
				governmentThe term Indian tribal government means
				the governing body of any Indian or Alaska Native tribe, band, nation, pueblo,
				village, or community that the Secretary of the Interior acknowledges to exist
				as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994
				(25 U.S.C. 479a).
						;
				and
				(4)by adding at the
			 end the following:
					
						(12)Chief
				executiveThe term Chief Executive means the person
				who is recognized by the Secretary of the Interior as the chief elected
				administrative officer of an Indian tribal
				government.
						.
				(d)RegulationsIn
			 promulgating such regulations as the President determines are necessary and
			 appropriate to carry out the provisions of this section, including cost share
			 adjustments, the President shall consider unique conditions that affect the
			 general welfare of the affected federally recognized Indian tribe.
			(e)ReferencesTitle
			 I of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is
			 amended by adding after section 102 the following:
				
					103.ReferencesExcept as otherwise specified, any reference
				to State and local, State or local, or
				State, local governments or officials in this Act, and all
				references to local government in section 417, shall be deemed
				to refer also to Indian tribal governments and officials, as
				appropriate.
					.
				
			
